Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 
Status of the Claims
Claims 2, 3, 5, 6, 11, 12, 14, 16, 19, 21, 25, 27, 31, 32, 34-41, 44, 46-95, and 97-102 have been cancelled previously.  Claims 1, 4, 7-10, 13, 15, 17, 18, 20, 22-24, 26, 28-30, 33, 42, 43, 45, 96, and 103 are pending.  Claims 42, 43, and 45 stand withdrawn without traverse.  
Claims 1, 4, 7-10, 13, 15, 17, 18, 20, 22-24, 26, 28-30, 33, 96, and 103 are under current examination.

All rejections not reiterated have been withdrawn.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 103 is rejected under 35 U.S.C. 103 as being unpatentable over Baldissera et al. (Experimental Parasitology Vol 134, pages 356-361; publication year: 2013; of record) in view of Smith et al. (US 2001/0014658; publication date: 08/16/2001; of record); and further in view of Glass et al. (US 3,919,411; issue date: 11/11/1975).  

Baldissera discloses a nanoemulsion of andiroba oil prepared by mixing an organic phase containing andiroba oil, Span 80, and acetone with an aqueous phase containing water and Tween 80 while stirring followed by evaporation of the solvent, acetone.  The resulting composition contains only the andiroba oil, surfactants, and water, and no lower alkyl alcohols.  The composition is an insect repellent.  
Baldissera differs from the instant claim in that the amount of Tween 80, a surfactant having an HLB of 15, (Glass: col 6, lines 22-23) falls below the lower limit on quantity of surfactant having an HLB of about 8 to about 15 recited in claim 103 of 2% w/w.
Smith discloses that it was known in the art how to calculate final HLB of a surfactant system mixture (i.e. a surfactant blend; para 0009 to 0011).
It would have been prima facie obvious to use any blend of surfactants having an HLB of the blend equivalent to the blend of Tween 80 and Span 80 used by Baldissera.  One having ordinary skill in the art would have predicted that a nanoemulsion would form when any blend of surfactants having an HLB close to that of the blend of Tween 80 and Span 80 used by Baldissera is combined with the other ingredients of the composition.  Glass provides examples of several well-known surfactants and reports their HLB.  One could readily plug these values for any known surfactant (i.e. not limited to those exemplified by Glass) into the equation for calculating the HLB of a blend disclosed by Smith to find a suitable combination.  MPEP 2144.05(II)(A) states: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, the equation to calculate the HLB of a system was known and surfactants having HLBs that, in combination, would result in a surfactant system having an HLB of about 8 to about 15 being present in an amount greater than 2 %  were also known.  The general conditions (i.e. how to calculate the HLB of a surfactant system and target HLB) where known in the art, therefore the examiner does not consider the limitation “wherein the surfactant is present in the composition in a total amount of from about 2% w/w to about 20% w/w” to patentably define over the cited prior art.  For example, if one were to use the same low HLB surfactant as Baldissera (Span 80, HLB 4.3) and use the well-known, non-toxic nonionic surfactant, Mrij 45, having an HLB of 11.1 (Green col 6, lines 26-28), to form a surfactant system, one would need 2.19 % w/w of Mrij 45 (i.e. a surfactant falling within the scope of instant claim 103) to arrive at the same HLBave for the blend, as possessed by the blend of 2% w/w Span 80 and 1% Tween 80 (HLBave = 7.86).  

Claims 1, 4, 7-10, 13, 15, 17, 18, 20, 23, 24, 26, 28-30, 33, 96, and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Stora et al (US 6,774,101; issue date: 08/10/2004; cited in the IDS filed on 06/04/2019) in view of Marvel (US 6,531,141; issue date: 03/11/2003), and Smith et al. (US 2001/0014658; publication date: 08/16/2001) as evidenced by Boghosian et al. (US 3,954,965; issue date: 05/04/1976), and further in view of Reith et al. (US 2014/0147395; publication date: 05/29/2014).  

In example 1, col 5, Stora teaches a composition comprising a fragrance (perfuming base), a surfactant (Brij® 98V) and an oil (Isopar® V), and an aqueous medium (water).  The composition does not contain lower alcohols (noting the definition of the term “lower alcohol” provided by Applicant at page 22 of the instant specification) and is a nanoemulsion (droplet size in nanometer range: col 7, line 3).  Stora discloses further that the composition should have an HLB in the range of greater than or equal to 10 (col 4, lines 58 and 59).  Therefore, Stora teaches a composition comprising an oil, a surfactant, and an aqueous medium wherein the composition has an HLB range having overlap with the range recited in claim 1 and wherein the composition is a nanoemulsion.  The composition may be a diffuser composition (col 5, lines 34-35) or a perfume composition (title, abstract). 
The example compositions disclosed by Stora contain surfactants or combinations of surfactants excluded by claim 1; however, Stora discloses that the composition may contain oleth-20 as the surfactant and as noted above, discloses further that the target HLB of the surfactant system is greater than or equal to 10 (col 4, lines 58-65).  
Marvel discloses that emulsions can be formed by combining surfactants having higher PEG content such as oleth-20 with other PEGylated alcohols having lower PEG content such as laureth-2 or laureth-4 (col 1, lines 46-55).  Additionally, it was known in the art how to calculate final HLB of a surfactant system mixture (see Smith: para 0009 to 0011).  It would have been prima facie obvious to include a PEGylated alcohol having fewer ethylene glycol units in the surfactant system disclosed by Stora because this is merely combining known elements to yield predictable results.  (See MPEP 2143(A)).  In view of the broader disclosure of Stora, which embraces systems of PEGylated surfactants having a combination of surfactants with high and low degree of PEGylation as well as the ability of one having ordinary skill in the art to calculate the HLB of a surfactant system, the examiner considers the limitations regarding the surfactants required by claims 1, 4, 7-10, and 103 to be prima facie obvious.  With regard to claim 10, the specific surfactant “laureth-23” is not recited by name; however, Marvel discloses “C30-C100 polyalkylene glycol ether of a C10-C30 fatty acid” may be used as the first surfactant in the surfactant system containing at least two polyalkylene glycol ethers of fatty acids (col 1, lines 48-50).  This genus embraces laureth-23, therefore the combination of laureth-23 with either laureth-2 or laureth-4 is considered within the teachings of Marvel in a manner analogous to the teaching of combining oleth-20 with either laureth-2 or laureth-4 noted above.
The relevant disclosures of Stora, Marvel, and Smith are set forth above.  As noted supra, Stora discloses that the invention may comprise any perfume oil; however Stora does not disclose that the composition specifically may comprise the oils recited in instant claims 1, 18, or 103.
Reith, in the analogous art of perfume compositions (abstract) discloses that fragrant molecules include lemongrass oil or citronella oil (0160 and 0203) and that andiroba oil is suitable for use in perfume compositions (0267).  
It would have been prima facie obvious to formulate Stora’s composition to contain citronella and/or lemongrass oil and/or andiroba oil because one having ordinary skill in the art would have recognized these substances as suitable for this purpose.  See MPEP 2144.07.    
With respect to instant claims 1 and 13, Stora discloses that the surfactant may be present in an amount ranging from 0.1 - 18% (col 4, lines 66-67); please refer to MPEP 2144.05 regarding overlapping ranges.  The range for surfactant recited in claims 1 of “from about 2% w/w to about 20% w/w” overlap extensively with the range disclosed by Stora, and the range recited in claim 13 of “about 5% w/w to about 18 % w/w” falls within the range disclosed by Stora.  
With respect to instant claim 15, the composition may comprise from 0.1 to 18% by weight of perfume (col 3, lines 33-34).  This range encompasses with the concentrations required by the instant claims. Please refer to MPEP 2144.05(II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to instant claim 17, the perfuming base contains various components of essential oil including Essence of Portugal Florida orange and Essence of rosemary).
With respect to instant claims 20 and 23, the composition contains phenethylol (i.e. phenylethyl alcohol; CAS Registry No. 60-12-8) which has antimicrobial properties (Boghosian: col 2, lines 19-22).  The phenethylol is a component of the perfuming base, present at 9 parts per 2100, or 0.4% by weight of the perfuming base, which in turn is present in the composition at 8% for a final phenethylol concentration of 0.0034% by weight.  The amount in the example composition is lower than required by the instant claims; however, the perfuming base may be present in a range of up to 18% by weight and one of ordinary skill in the art would recognize that the specific constituents of the perfuming base may vary in identity and quantity in view of the broader disclosure (see col 4, lines 12-28, which discloses that the perfume ingredients may be any know for use in perfumery).  One of ordinary skill in the art would recognize that the quantity of phenethyol could be adjusted to achieve a target scent or antimicrobial effect, therefore the examiner does not consider the range recited in instant claim 23 to patentably define over Stora.  Please refer to MPEP 2144.05, as noted above.  
With respect to instant claims 24 and 26, example 2 contains BHT (col 8, line 5).
With respect to instant claim 28, the droplet size in example 1 is 29.5 nm (col 7, line 3).
With respect to instant claim 29, as noted above, the aqueous medium is water.
With respect to instant claims 30 and 33, the composition does not contain a steareth-based surfactant (see example 1), is non-turbid (col 3, line 26 discloses the composition to be translucent), stable (col 4, lines 30-46), and free of fatty acids (see all example compositions).  
With respect to instant claim 96, the composition may be perfume or a diffuser therefore it would be obvious to place it in a room diffuser because this embodiment is contemplated by Stora (col 5, lines 34-35).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stora et al (US 6,774,101; issue date: 08/10/2004; cited in the IDS filed on 06/04/2019), Marvel (US 6,531,141; issue date: 03/11/2003), and Smith et al. (US 2001/0014658; publication date: 08/16/2001), as evidenced by Boghosian et al. (US 3,954,965; issue date: 05/04/1976) and in view of Reith et al. (US 2014/0147395; publication date: 05/29/2014) as applied to claims 1, 4, 7-10, 13, 15, 17, 18, 20, 23, 24, 26, 28-30, 33, 96 and 103 above, and further in view of Rapacki et al. (US 2009/0104248; publication date: 04/23/2009).  

The relevant disclosures of Stora, Marvel, Smith, and Reith are set forth above.  As noted supra, one of ordinary skill in the art would recognize that phenethylol (i.e. phenethyl alcohol) has antimicrobial properties.  Stora does not disclose the specific agents required by instant claim 22.  
Rapacki discloses that both phenethyl alcohol and chloromethyl isothiazolinone were known as antimicrobial agents at the time the instant invention was filed.  It would have been prima facie obvious to replace the phenethylol disclosed by Stora with an isothiazolinone such as that disclosed by Rapacki because these agents were both known to serve the same purpose.  Please refer to MPEP 2144.06 regarding art-recognized equivalents.  


Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. 

On page 7 Applicant argues that there is no motivation or direction provided in the combination of cited references to include in a composition as claimed a surfactant having an HLB of from about 8 to 15, wherein the surfactant is present in the composition in a total amount of from about 2% w/w to about 20% w/w.  On page 8, Applicant argues that simply because one of ordinary skill in the art might know how to calculate HLB of a surfactant system, this does not provide any motivation or direction in a particular manner to arrive at a composition as claimed comprising the claimed surfactant in the claimed amount.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, with regard to the obviousness rejection over Baldissera, Smith, and Glass and also with regard to the rejection over Stora, Marvel, Smith, Boghosian, and Reith, although the surfactants exemplified in the cited prior art are excluded by the instant claims, emulsifying surfactants falling within the scope of the claims were known in the prior art and a method of calculating surfactant concentration to arrive at an HLB value for the system to achieve a nanoemulsion was well known in the art.  Moreover, with regard to the rejection over Stora, Marvel, Smith, Boghosian, and Reith, the amount of surfactant required by instant claim 1 overlaps with the amount of surfactant taught by Stora for forming nanoemulsions.  See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  In addition to teaching overlapping ranges, Marvel discloses that emulsions can be formed by combining surfactants having higher PEG content such as oleth-20 with other PEGylated alcohols having lower PEG content such as laureth-2 or laureth-4 (col 1, lines 46-55).  Additionally, it was known in the art how to calculate final HLB of a surfactant system mixture (see Smith: para 0009 to 0011).  The HLB of the composition disclosed by Balderissa could be easily calculated using the equation disclosed by Smith, and Stora discloses a range in HLB to form the emulsions of their invention (see rejection above).  Thus, one having ordinary skill in the art would have been aware of a suitable HLB range to achieve nanoemulsions using known emulsifying surfactants and would have been capable of forming surfactant systems having the target HLB value using a simple calculation.  

On page 8, Applicant argues that the Office has inappropriately applied an “obvious to try” rationale, and cites In re Kubin as deciding that it is not sufficient to support an obviousness conclusion where what was “obvious to try” was to explore a new technology or general approach that seemed to be a promising filed of experimentation, where the prior art gave only general guidance as to the particular form of the claimed invention or how to achieve it.  
The examiner respectfully disagrees that the cited portion of In re Kubin is applicable to the instant case.  Applicant has not pointed out any analogy between the specific facts underlying the obviousness conclusion in the instant application and decision in In re Kubin.  The examiner respectfully disagrees that calculating the HLB of a surfactant system containing surfactants whose HLB values were known to those of ordinary skill can be characterized as exploring a new technology or general approach that seemed to be a promising filed of experimentation, where the prior art gave only general guidance as to the particular form of the claimed invention or how to achieve it.  As detailed in the rejection supra, and in contrast to Kubin, the technology of combining more than one emulsifying surfactant having known individual HLBs to arrive at a target HLB for a surfactant system with the intention of forming a nanoemulsion was a well-developed practice as of the effective filing date of the instant invention.  The guidance on how to achieve a target HLB is very clearly laid out in the equation disclosed by Smith, the HLB values of PEGylated surfactants falling within the scope of the instant claims were known, and the target HBL value for the composition was disclosed in the prior art (in both Baldissera and Stora).  The examiner maintains that the instant invention, as claimed, is merely combining known elements to yield predictable results.  (See MPEP 2143(A)).  

On page 8, Applicant argues that rejections based on “obvious to try” cannot be sustained by mere conclusory statements and instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.
This argument ignores the specific rationales cited in the rejection.  

On page 8 Applicant states that it is improper to rely on applicant’s disclosure rather than the prior art in an obviousness analysis.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

On page 8, Applicant argues that the combination of Baldissera, Smith, and Glass fails to teach or suggest a room diffuser, perfume, air freshener, insect repellent, or cosmetic product.  
This statement mischaracterizes the prior art because Balderissa discloses that the composition is an insect repellant.  Moreover, the phrase “wherein the composition is a room diffuser, perfume, air freshener, insect repellent, or cosmetic product” is an intended use.  This phrase does not explicitly or implicitly impose any further structural limitations on the claimed invention, therefore, the examiner considers the amendment not to patentably define over the cited prior art for reasons of record as well. 

On page 9, Applicant states “[d]espite having cited five references, the Action has relied on “merely combining known elements to yield predictable results”.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  

On page 9, Applicant argues that just because one of ordinary skill in the art might know how to calculate HLB of a surfactant system, this does not provide any motivation or direction to alter the compositions of the prior art.  
The examiner maintains the obviousness decision for the reasons laid out in the rejection and the response to arguments in the preceding paragraphs.  

Conclusion
No claims are allowed.                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617